Title: From George Washington to Edmund Randolph, 19 March 1785
From: Washington, George
To: Randolph, Edmund



Dr Sir,
M[oun]t Vernon 19th March 1785.

Some considerable time ago I wrote a letter to my Nephew, Bushrod Washington, and used the freedom of addressing it to your care—At that time I conceived he was living at richmond, but the establishment of circuit Courts it seems has changed his plan: he now intends to fix at Fredericksburg. Will you allow me the liberty my dear sir, to request the favor of you to open my letter to him, if it is yet in yr possession, & comply with a request therein, respecting a promisary note of Mr Rian’s, if he is in Richmond; or cause it to be complied with if he is at Petersburgh. If my memory serves me, I have gone into the detail of the matter to my Nephew—I will not trouble you therefore, with a repetition of it—nor will I take up your time with an apology for the trouble this must give you. Mrs Washington unites in best wishes for yourself & Mrs Randolph with, Dr Sir &c. &c.

G: Washington

